388 F.2d 987
NATIONAL LABOR RELATIONS BOARD, Petitioner, and CascadeEmployers Association, Inc., Intervenor,v.SALEM BUILDING TRADES COUNCIL, AFL-CIO, Respondent.
No. 21888.
United States Court of Appeals Ninth Circuit.
Jan. 22, 1968.

Glen Bendixsen (argued), Washington, D.C., Arnold Ordman, General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Dominick L. Manoli, Associate General Counsel, Gary Green, Attorney, N.L.R.B., Washington, D.C., Robert J. Wiener, Attorney, N.L.R.B., Portland, Or., for appellant.
Donald S. Richardson (argued), Portland, Or., John Haugh, Portland, Or., McCulloch, Dezendorf & Spears (intervenor), Portland, Or., for appellee.
Before JERTBERG and BROWNING, Circuit Judges, and BOLDT, District judge.
PER CURIAM:


1
The petition of National Labor Relations Board, pursuant to Section 10(e) of the National Labor Relations Act, as amended, (29 U.S.C. 151 et seq.), for a decree enforcing the order of the Board issued against the Salem Building Trades Council, AFL-CIO, on February 20, 1967, is granted for the reasons stated and the authorities cited in the Board's decision and order reported at 163 N.L.R.B. #9.